Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12 April 2021 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the claims recite an improvement to a technological field, that of blockchain and that the claims are rooted in computer technology. The Examiner disagrees that the presence of blockchain technology and using the technology is by default rooted in computer technology, but this is not the Office rule or an interpretation taken by the PTAB nor the Courts. Additionally, the Applicant has merely bolded terms on page 10 without explaining or articulating the purported improvement to computer technology nor blockchain technology. The 2019 PEG does recite improvements to another technology or field (MPEP 2106.05(a)), but does not state an improvement to a technology as a basis for integration to a practical application. 	Applicant argues the claims recite a specific machine, the processing server, on page 11 of the Remarks. MPEP 2106.05(b) makes clear the particular machine is a clue but not a stand-alone test for eligibility and the particularity of the processing server is questionable as the processing server described in [0065]of the specification can be implemented in a computer system using hardware, software, firmware, non-transitory computer readable media having instructions stored thereon, or a combination and may be implemented in one or more computer systems or other processing systems, which is not particular according to the example and standard set by the MPEP. The Applicant . 
Applicant's arguments filed 12 April 2021 with respect to the 103 rejection have been fully considered but they are not persuasive. 	Applicant argues on page 13 of the Remarks that Kamalsky does not disclose the requests are for separate buyers, but the Examiner disagrees and refers to the prior rejection that clearly stated the statements of intended use are given little patentable weights.	Applicant further argues the reference fails to teach or disclose the limitation of “where the spending amount is …data value.” The Applicant does not address or dispute the Examiner’s interpretation on page 7 of the Final action and the Examiner maintains the claim interpretation and reference interpretation as previously stated. Additionally, on page 14 the Applicant states the claims have been amended to specify the transaction request are from respective first and second buyer, but the claims do not reflect this assertion. 	 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-7, 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The 
Dependent claims 2-4, 6-7, 10-12 and 14-15 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further define or improve the abstract idea of the independent claims and do not contain significantly more than the abstract idea nor integration into a practical application. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamalsky US 2019/0205873 in view of Ford US 9,767,457.
Examiner notes the BRI of the claim limitations “for a first buyer” and “for a second buyer different from the first buyer and a merchant” are statements of intended use and not given patentable weight. The transactions from the references could be for one user or multiple users and therefore meet the low patentable weight of the claim amendments. Duplicating steps, as in multiple refunds, is obvious, see MPEP 2144.04(VI)(b)

As per Claims 1 and 9
The following limitations are disclosed by Kamalsky:
	A method for processing merchant-bypassing refunds, comprising:
storing, in a memory of a processing server, blockchain data associated with a blockchain, wherein the blockchain data includes at least a plurality of blockchain data values, each blockchain data value including at least a transaction identifier, a recipient address, a sender address, and a transaction amount; (See fig. 2B, part 222 which shows a block in a blockchain that includes a "ID: transaction#", "seller public key", "buyer public key" and a "transaction amount". Thus, the data includes a transaction identifier, recipient address, sender address, and transaction amount, respectively.)
	receiving, by a receiver of the processing server, a refund request for a first buyer, wherein the refund request includes at least a specific identifier; (See [0069] which describes a refund transaction being executed with at least a public key address for the buyer. Thus, a refund is requested with a "specific identifier" like a public key address for the buyer.) 	identifying, by a processing device of the processing server, a specific blockchain data value of the plurality of blockchain data values where the included transaction identifier corresponds to the specific identifier; (See [0069] which describes how the public key address for the buyer is included in a refund request and is thus used to identify the corresponding transaction.)
	receiving, by the receiver of the processing server, a transaction request for a second buyer different from the first buyer and a merchant, wherein the transaction request includes at least a buyer digital signature, a merchant address, and a spending amount, (See fig. 2B, part 226 which shows a transaction request that includes a "buyer signature" and a merchant address in the form of a seller public key, and a transaction amount.)
	where the spending amount is greater than the transaction amount included in the specific blockchain data value; (See [0070] which describes how an escrowed transaction amount is refunded to a buyer. In this case, the "escrowed transaction amount" corresponds to the spending amount as claimed, and the agreed upon transaction to refund the escrowed amount can be interpreted as the transaction amount as claimed. Thus, the spending amount is "greater than" the transaction amount.)
	generating, by the processing device of the processing server, a new blockchain transaction value, wherein the new blockchain transaction value includes at least the buyer digital signature, a first transaction pair comprising a refund address and the transaction amount included in the specific blockchain data value, (See fig. 2B, parts 224 and 226 which act as a new blockchain transaction data value that include a buyer signature in 226, a refund address in the buyer public key in 224, and the transaction amount in 224.)
	and a remainder amount based on a difference between the spending amount and the transaction amount included in the specific blockchain data value; (See [0070] which describes how an escrowed transaction amount is refunded to a buyer. In this case, the "escrowed transaction amount" corresponds to the spending amount as claimed, and the agreed upon transaction to refund the escrowed amount can be interpreted as the transaction amount as claimed. Thus, under the BRI of the limitation the spending amount is "greater than" the transaction amount.)	and transmitting, by a transmitter of the processing server, the generated new blockchain transaction value to a node in a blockchain network associated with the blockchain. (See [0059] which describes the refund transaction data block 224 is created and linked to contract block 222 which by definition means it is transmitted to at least one node in a blockchain network.)	Kamalskv discloses a blockchain infrastructure built to supply a refund upon a request. Kamalskv, however, does not disclose the following limitations while Ford does teach the following limitations:
	and a second transaction pair comprising the merchant address (See column 4, lines 42-46 which describes how a unique identifier for the merchant is sent in payment authorization requests. Since payment authorization requests is plural, we wherein the new blockchain transaction value and the second transaction pair are transmitted to a payment network using payment rails (See column 7, lines 43-58 which describes authorization request going by way of prominent payment rails like Visa, Mastercard, or Discover.)
	Ford teaches that a merchant address may be included in authorization requests; we thus know that multiple transactions can occur. Kamalsky disclosed the first transaction pair but did not explicitly disclose that a second transaction pair existed; it still however disclosed that a remainder amount is included. Thus, Examiner determined that Ford cures this deficiency by merely describing that a merchant address may be include in multiple authorization requests. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the blockchain-enabled refund requests as in Kamalsky the teaching that a second transaction can include a merchant address as in Ford because the claimed invention is merely a combination of old elements, and in the combination the old elements would perform the same function as they do separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination so that a second transaction could be effected just as easily as a first transaction would be. ord teaches that payment authorization requests are made via a payment network using payment rails. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the blockchain-enabled refund requests as in Kamalsky the teaching that a second transaction can include a merchant address as in Ford because the claimed invention is merely a combination of 
As per Claims 2 and 10
The following limitations are further disclosed by Kamalsky:
	The method of claim 1, wherein the refund request further includes a refund digital signature, and the new blockchain transaction value further includes the refund digital signature. (See [0069] which describes how an executed refund transaction includes a digital signature from at least a seller and an intermediary.)
As per Claims 3 and 11
The following limitations are further disclosed by Kamalskv:
	The method of claim 1, wherein the refund request further includes the refund address. (See [0069] which describes how the refund transaction includes the buyer public key address.)
As per Claims 4 and 12
The following limitations are further disclosed by Kamalskv:
	The method of claim 1, wherein the specific blockchain data value further includes a public key, and the refund address is generated using the public key. 
As per Claims 5 and 13
The following limitations are disclosed by Kamalskv:
	A method for processing merchant-bypassing refunds, comprising: storing, in a memory of a processing server, a plurality of transaction records, wherein each transaction record corresponds to a processing payment transaction and includes at least a transaction identifier, receiving account number, sending account number, and a transaction amount; (See fig. 2B, part 222 which shows a block in a blockchain that includes a "ID: transaction#", "seller public key", "buyer public key" and a "transaction amount". Thus, the data includes a transaction identifier, recipient address, sender address, and transaction amount, respectively.)
	receiving, by a receiver of the processing server, a refund request for a first buyer, wherein the refund request includes at least a specific identifier; (See [0069] which describes a refund transaction being executed with at least a public key address for the buyer. Thus, a refund is requested with a "specific identifier" like a public key address for the buyer.) 	identifying, by a processing device of the processing server, a specific transaction record of the plurality of transaction records where the included transaction identifier corresponds to the specific identifier; (See 
	receiving, by the receiver of the processing server, a first authorization request for a second buyer different from the first buyer and a merchant, wherein the first authorization request is formatted according to one or more standards and includes a plurality of data elements configured to store at least a buying account number, a merchant account number, and a spending amount, (See fig. 2B, part 222 which shows a transaction request that includes a buyer public key, a seller public key, and a spending amount.)
	where the spending amount is greater than the transaction amount included in the specific transaction record; (See [0070] which describes how an escrowed transaction amount is refunded to a buyer. In this case, the "escrowed transaction amount" corresponds to the spending amount as claimed, and the agreed upon transaction to refund the escrowed amount can be interpreted as the transaction amount as claimed. Thus, under the BRI of the limitation the spending amount is "greater than" the transaction amount.)
	generating, by the processing device of the processing server, a second authorization request, wherein the second authorization request is formatted according to the one or more standards and includes a plurality of data elements configured to store at least the sender account number included in the specific transaction record, the buying account number, and the transaction amount included in the specific transaction record; (See parts 224 and 226 which act as an authorization request that includes information on a sender account number (the 
	and a remainder amount based on a difference between the spending amount and the transaction amount included in the specific transaction record; (See [0070] which describes how an escrowed transaction amount is refunded to a buyer. In this case, the "escrowed transaction amount" corresponds to the spending amount as claimed, and the agreed upon transaction to refund the escrowed amount can be interpreted as the transaction amount as claimed. Thus, the spending amount is "greater than" the transaction amount.) 	and transmitting, by a transmitter of the processing server, the second authorization request (See fig. 2B, parts 224 and 226 which act as a new blockchain transaction data value that include a buyer signature in 226, a refund address in the buyer public key in 224, and the transaction amount in 224. Further see [0059]-[0061] which describes how a refund transaction can be carried out using this infrastructure.)	
Kamalsky discloses a blockchain infrastructure built to supply a refund upon a request. Kamalsky, however, does not disclose the following limitations while Ford does teach the following limitations:
	generating, by the processing device of the processing server, a third authorization request, wherein the third authorization request is formatted according to the one or more standards and includes a plurality of data elements configured to store at least the buying account number, the merchant account number, (See column 1, lines 28-38 which describes how a credit card number, purchase amount, and a unique identifier for the merchant are sent in a payment authorization request.)
	and the third authorization request for processing. (See column 1, lines 28-38 which describes how the request is sent from a merchant processor to an issuing bank for approving/denying the request.)	 wherein the new blockchain transaction value and the second transaction pair are transmitted to a payment network using payment rails (See column 7, lines 43-58 which describes authorization request going by way of prominent payment rails like Visa, Mastercard, or Discover.)
	Ford teaches that a merchant address may be included in an authorization request; since authorization requests can sequentially be made it thus teaches that a "second" or "third" transaction can occur. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the blockchain-enabled refund requests as in Kamalsky the teaching that a second transaction can include a merchant address as in Ford because the claimed invention is merely a combination of old elements, and in the combination the old elements would perform the same function as they do separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination so that a second transaction could be effected just as easily as a first transaction would be.
As per Claims 6 and 14
Please see the response to claims 5 and 13. upon which claims 6 and 14 depend
respectively, to see the specific limitations disclosed by Kamalsky and taught by Ford, along with the Graham, v. Deere motivation statement for combining those
references. The following limitations are not disclosed by Kamalsky, but they are
taught by Ford:
	The method of claim 5, wherein generating the third authorization request includes modifying data stored in the data elements included in the first authorization request. (See column 3, line 58 through column 4, line 4. This describes how an authorization request is "modified" by generating a plurality of unique signatures for an unrecognized merchant identifier and updating the authorization request when a matching merchant is found.)
	Ford teaches that a merchant address may be modified in an authorization request; since authorization requests can sequentially be made it thus teaches that a "second" transaction can occur. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the blockchain-enabled refund requests as in Kamalsky the teaching that a second transaction can include a merchant address as in Ford because the claimed invention is merely a combination of old elements, and in the combination the old elements would perform the same function as they do separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination so that a second transaction could be effected just as easily as a first transaction would be.
As per Claims 7 and 15
The following limitations are further disclosed by Kamalsky:
	The method of claim 5, wherein the plurality of transaction records are blockchain data values stored in a plurality of blocks comprising a blockchain.
(See fig. 2B, part 222 which shows a block in a blockchain that includes a "ID: transaction#", "seller public key", "buyer public key" and a "transaction amount". Thus, the data includes a transaction identifier, recipient address, sender address, and transaction amount, respectively.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692